                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DESHAWN SMITH,

        Plaintiff,
                                                                     Case No. 1:17-cv-1122
 v.
                                                                     HON. JANET T. NEFF
 UNKNOWN BRECHEISEN, et al.,

        Defendants.
 ____________________________/


                                             ORDER

       This is a prisoner civil rights action. Defendants filed a motion for summary judgment.

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

January 7, 2019, recommending that this Court grant in part and deny in part the motion. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 33) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 23) is

GRANTED IN PART AND DENIED IN PART. Specifically, Plaintiff’s claims are dismissed for

failure to exhaust administrative remedies except for the following claims: (1) Plaintiff’s claim

that on November 30, 2016, Defendant Brecheisen violated his Eighth Amendment rights when

he refused Plaintiff’s request to go to Health Care for treatment of his burn; (2) Plaintiff’s claim
that Defendant Vining subjected him to unlawful retaliation on December 19, 2016; and (3)

Plaintiff’s claim that Defendant Riley unlawfully retaliated against him on December 29, 2016.



Dated: February 5, 2019                                      /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
